Title: Enclosure C: [Estimate of Expenses of War Department, 1794], 14 December 1793
From: Hamilton, Alexander,Nourse, Joseph
To: Speaker of the House of Representatives










  Estimate of the Expenses of the War Department, for the Year One Thousand, Seven Hundred and Ninety Four.


  The Legion of the United States


  Pay.


  General Staff—to wit.


  Dollars per Month
  
  
  


  1
  Major General at
  166
  
  1,992.  
  


  2
  Brigadier-Generals
  104
  
  2,496.  
  


  1
  Major Commandant of Artillery
  55
  
  660.  
  


  1
  Major of Dragoons
  55
  
  660.  
  


  1
  Quarter-Master
  100
  
  1,200.  
  



  1
  Pay-Master at Head-quarters
  60
  
  720.  
  


  1
  Adjutant to do the duty as Inspector
  75
  
  900.  
  


  1
  Chaplain
  50
  
  600.  
  


  1
  Surgeon of the Staff
  70
  
  840.  
  


  1
  Deputy Quarter-Master
  50
  
  600.  
  


  2
  Aids-de-Camp to the Major General, in addition to their pay in the Line
  24
  
  576.  
  


  2
  Aids-de-Camp, one for each of the Brigadiers, in addition to their pay in the Line
  24
  
  576.  
  


  6
  Surgeon’s Mates for the Hospitals for the Western and Southern Frontiers
  30
  
  2,160.  
  


  1
  Principal Artificer
  40
  
  480.  
  


  1
  Second Artificer
  26
  
   312.  
  


  
  
  
  
  
  14,772.  


  First Sub-Legion.


  
  Field. Dollars per Month.
  
  


  1
  Lieutenant-Colonel-Commandant at
  75
  
  900.  
  


  3
  Majors
  50
  
  1,800.  
  


  
  
  
  
  2,700.  
  


  
  Staff.
  
  


  1
  Sub-legionary Pay-Master
  10
  120.  
  
  


  1
  Sub legionary Quarter-Master
  8
  96.  
  
  


  3
  Battalion Quarter-Masters
  8
  288.  
  
  


  3
  Adjutants
  10
  360.  
  
  


  1
  Sub-legionary Surgeon
  45
  540.  
  
  


  3
  Battalion Surgeon’s Mates
  30
  1,080.  
  
  


  3
  Sergeant-Majors
  7
  252.  
  
  


  3
  Quarter-Master-Sergeants
  7
  252.  
  
  


  
  
  
  
  2,988.  
  


  
  
  
  
  5,688.  
  


  One Company of Artillery.


  1
  Captain
  40
  480.  
  
  


  2
  Lieutenants
  26
  624.  
  
  


  4
  Sergeants
  6
  288.  
  
  


  4
  Corporals
  5
  240.  
  
  


  10
  Artificers
  8
  960.  
  
  


  40
  Privates
  3
  1,440.  
  
  


  2
  Musicians
  4
    96.  
  
  


  
  
  
  
  4,128.  
  


  One Troop of Horse.


  1
  Captain
  40
  480.  
  
  


  1
  Lieutenant
  26
  312.  
  
  


  1
  Cornet
  20
  240.  
  
  


  6
  Sergeants
  6
  432.  
  
  


  6
  Corporals
  5
  360.  
  
  


  1
  Farrier
  8
  96.  
  
  


  1
  Sadler
  8
  96.  
  
  


  1
  Trumpeter
  4
  48.  
  
  


  65
  Dragoons
  3
  2,340.  
  
  


  
  
  
  
  4,404.  
  



  Eight Companies of Infantry.


  8
  Captains
  40
  3,840.  
  
  


  8
  Lieutenants
  26
  2,496.  
  
  


  8
  Ensigns
  20
  1,920.  
  
  


  48
  Sergeants
  6
  3,456.  
  
  


  48
  Corporals
  5
  2,880.  
  
  


  1
  Senior Musician
  6
  72.  
  
  


  15
  Musicians
  4
  720.  
  
  


  648
  Privates
  3
  23,328.  
  
  


  
  
  
  
  38,712.  
  


  Four Companies of Riflemen.


  4
  Captains
  40
  1,920.  
  
  


  4
  Lieutenants
  26
  1,248.  
  
  


  4
  Ensigns
  20
  960.  
  
  


  24
  Sergeants
  6
  1,728.  
  
  


  24
  Corporals
  5
  1,440.  
  
  


  4
  Buglers
  4
  192.  
  
  


  328
  Privates
  3
  11,808.  
  
  


  
  
  
  
  19,296.  
  


  
  
  
  
  
  72,228.  


  Amount of the Pay of the Legion of the United States


  General Staff
  14,772.  
  


  The First Sub-Legion
  72,228.  
  


  Second Sub-Legion
  72,228.  
  


  Third Sub-Legion
  72,228.  
  


  Fourth Sub-Legion
  72,228.  
  


  
  
  
  
  
  303,684.  









  Subsistence.


  
  
  
  
  Rations.  


  1
  Major-General
  15
  Rations per day
  5,475.  


  2
  Brigadier-Generals
  12
  8,760.  


  4
  Lieutenant Colonels commandants
  6
  8,760.  


  14
  Majors
  4
  20,440.  


  1
  Adjutant
  6
  2,190.  


  1
  Pay-Master at Head-quarters
  4
  1,460.  


  1
  Quarter-Master
  6
  2,190.  


  1
  Deputy Quarter-Master
  3
  1,095.  


  1
  Surgeon to the Staff
  6
  2,190.  


  4
  Surgeons
  3
  4,380.  


  12
  Surgeons Mates
  2
  8,760.  


  6
  Surgeons Mates for Garrison
  2
  4,380.  


  1
  Principal Artificer
  3
  1,095.  


  1
  Second Artificer
  2
  730.  


  56
  Captains
  3
  61,320.  


  60
  Lieutenants
  2
  43,800.  


  48
  Ensigns
  2
  35,040.  


  4
  Cornets
  2
  2,920.  



  Money in lieu of rations, as by law, at the Option of the Officers, at the Contract price, at the Post respectively, where the rations shall become due.
  


  240
  Privates and non-commissioned of the Artillery,
  


  320
  Non-commissioned and Privates of the Cavalry,
  


  4560
  Non-commissioned and Privates of the Infantry,


  5120
  Men
  at 1 Ration
  1,868,800  


  
  Rations
  2,083,785  


  2,083,785 Rations, at 15 Cents per ration, is
  Dollars
  312,567.75









  Forage.


  
  Staff. Dollars per Month
  
  Dollars


  1
  Major-General
  20
  
  240  


  2
  Brigadier-Generals
  16
  
  384  


  4
  Lieutenant-Colonels Commandant
  12
  
  576  


  13
  Majors
  10
  
  1,560  


  1
  Pay-Master at Head-Quarters
  10
  
  120  


  1
  Adjutant-General
  12
  
  144  


  1
  Quarter-Master-General
  12
  
  144  


  1
  Deputy-Quarter-Master General
  10
  
  120  


  4
  Aids-de-Camp
  10
  
  480  


  4
  Brigade-Majors
  6
  
  288  


  4
  Adjutants
  6
  
  288  


  1
  Surgeon to the Staff
  12
  
  144  


  4
  Surgeons
  10
  
  480  


  12
  Surgeon’s Mates
  6
  
  864  


  6
  Surgeon’s Mates for Garrisons
  6
  
  432  


  4
  Pay-Masters
  6
  
  288  


  12
  Quarter-Masters
  6
  
   864  


  
  
  
  
  7,416.  


  
  Cavalry.


  1
  Major
  10
  120.  
  


  4
  Captains
  10
  480.  
  


  4
  Lieutenants
  6
  288.  
  


  4
  Cornets
  6
  288.  
  


  320
  Privates
  6
  23,040.  
  


  
  
  
  
  24,216.  







Cloathing.


 240 Non-Commissioned and Privates Artillery




 320 Non-Commissioned and Privates Cavalry




4,560 Non-Commissioned and Privates Infantry




5,120




  480 Contingencies

Dollars.  


5,600 Suits at 20 dollars per Suit
112,000.  








Equipments for the Cavalry.




Dolls: Cts
Doll: Cts


 13 Officers Equipments
at 18.25
237.25



320 Saddles
6.60
2,112.  




320 Briddles
1.66
531.20



320 Cartouch Boxes
.80
256.  



160 Sword Belts
.56
89.60



  6 Bugle Horns
4.  
24.  



320 Pair of Holsters
2.50
800.  



320 Bags
.48
153.60



160 Swords
1.44
230.40



160 Pair of Pistols
5.  
800.  



320 Horseman’s Caps
2.50
800.  



320 Pair of Boots and Spurs
4.  
1,280.  






7,314. 5







Horses for the Cavalry.


160 Horses to replace those which may die, or become unfit for Service, at 100 dollars
Dollars
16,000.  


Bounty.


To complete the Number in lieu of the discharged Soldiers, those rendered unfit for duty, and deserters, in 1793 and 1794
Doll:
5,000.  


Hospital Department.


For Medicines, Instruments and Stores for the Hospital for the Garrisons and Posts on the Western and Southern Frontiers, also the Subsistence of a purveyor, Assistants and Nurses in the Hospital, and examination of Invalid pensioners
Dollars
20,000.  








Ordnance Department.


For the Salaries of Store-keepers at the different Arsenals.


Springfield, Massachusetts

480.  



Deputy Store-keeper

 240.  





720.  



West-Point, New-York
480   




Deputy Store-keeper
 240   






720.  



Albany, New-York
400.  




Fort Rensselaer and its dependencies, do.
 172.  






572.  



Trenton, New Jersey (to be established)

400.  



Commissary of Military Stores at


Philadelphia, Pennsylvania

500.  



Carlisle,      do.

60.  



Fort Pitt      do.

360.  



New-London, Virginia
430.  




Manchester,    do.
  50.  
480.  



Charleston, South-Carolina

 100.  






3,912.  









Rents


Philadelphia
666.66




New London
350.  




Manchester
 66.66






1,083.32



Labourers at the different Arsenals
400.  




Coopers, and Armourers, and Carpenters, occasionally employed
600.  




Two Conductors of Military Stores
  720.  






1,720.  






2,803.32





6,715.32







An Appropriation will be Requisite for the Following Enumerated Buildings, Repairs and Articles, Directed to be Made and Purchased by the President of the United States.




The Expenses of new Carriages for 230 pieces of Brass Field Artillery, at the different Arsenals of the United States, averaged at 140 dollars each
32,200.  



The expenses of New Carriages for 134 Iron Cannon with Garrison Carriages, averaged at 50 dollars each
6,700.  



The expense of 20 Mortar Beds, at 40 dollars each
800.  





  
    Repairs of 14,000 Arms, at 2 dollars each
    28,000.  
    }
  
  
    Cleaning of 12,000   do.    25 Cents
    3,000.  
  

31,000.  



In the different Arsenals


Repairs of Fortifications at West-Point
10,000.  





80,700.  


The expense of casting 50 Brass Field Pieces out of the useless Mortars
2,500.  



One hundred Tons of Lead, at 8⅔ dollars per hundred
17,333.34



Seventy-five Tons Gun-powder, at 20 dollars per hundred
30,000.  



One Thousand rifled Muskets, at 12 dollars each
12,000.  





61,833.34


Equipments for Cavalry.


Five hundred equipments, consisting of Saddles with girths, surcingles, pads and Stirrups, holsters, bridles, halters, mail pillions and Straps, valices, Horseman’s Cartouch Boxes, nose-bags, and horseman’s Swords with belts and Scabbards, at 16½ dollars, each

 8,250.  


Ten thousand knapsacks, at 50 Cents each
5,000.  



Ten thousand Cartridge Boxes, at 1 dollar each
10,000.  



Two thousand tents, at 10 dollars each
20,000.  



One hundred Horseman’s tents, at 20 dollars each
2,000.  



Twenty Officers Marquees, at 150 dollars each
3,000.  





40,000.  


For a Magazine and buildings proper to constitute a Magazine and Arsenal above Albany, in the State of New York
5,000.  



For the purchase of  Acres of ground for ditto
1,000.  





6,000.  


For the same objects a suitable position above the falls of Delaware

  6,000.  



Dollars
 12,000.  


Defensive protection of the Frontiers
Dollars
130,000.  



For the year 1792 there has been paid, for the defensive protection of the Frontiers, the following Sums; all accounts for the Year 1793 have not yet been presented or adjusted.




Pennsylvania
14,136.46



Virginia
32,191.69



Territory N.W. of the Ohio
4,296.26



Ditto,   S.W. of the Ohio
52,338.60



Georgia
7,164.78



For 1792, Dollars
110,127.79


For Scouts

 15,000.  


Dollars
125,127.79


The great pay allowed the mounted Dragoons, enhanced exceedingly the amount of expences for the defensive protection of the frontiers for the year 1792, and from the present disposition of the Indians, North of the Ohio, and contiguous to the South-West Territory and Georgia, will require an equal or greater Sum for the year 1794 than was paid in the year 1792.




Indian Department.


For defraying the Expenses of the Indian Department
Dollars.  
50,000.  


Quarter-Master’s Department.


Waggons and Horses, and forage tents, boats &ca. also the transportation of the recruits, ordnance and military Stores, and all the Articles of the Quarter-Master’s Department, the purchase of Axes, Camp-kettles, pack Saddles, Iron, fuel, boards, nails, paint, company books, Stationary, &ca. Also the pay and subsistence of all Clerks, and of the Artificers employed in said Department
Dollars
150,000.  


The Advances made to the Quarter-Master’s department, during the present year, amount to Dollars
176,441. 9



Appropriation this Year 100,000.




Forage 34,856.





134,856.  



Deficiency Dollars
41,585. 9



Contingencies of War Department.


For Maps, hiring Expresses, allowances to Officers for extra Expenses, printing, loss of Stores of all kind, advertising and apprehending deserters
Dollars
30,000.  


Invalid Pensioners.


For the annual allowance to the Invalids of the United States, from 5th. day of March, one thousand Seven hundred and ninety four, to the fourth day of March, one thousand Seven hundred and ninety-five, inclusively.
Doll: Cts.
Doll: Cts.


New Hampshire
3,770.68



Massachusetts
11,713.75



Rhode-Island
3,119.  



Connecticut
7,127.86



Vermont
388.  




New York
16,260



New Jersey
4,039.27



Pennsylvania
16,748.32



Delaware
1,884.  



Maryland
4,240.  



Virginia
8,028.26



North Carolina
1,070.  



South Carolina
1,000.  



Georgia
  850.41





80,239.55


Recapitulation.


Pay of the Legion of the United States

303,684.  


Subsistence

312,567.75


Forage

31,632.  


Cloathing

112,000.  


Equipments for the Cavalry

7,314. 5


Horses for the Cavalry

16,000.  


Bounty

5,000.  


Hospital Department

20,000.  


Ordnance Department

6,715.32


Repairs and Articles directed to be made and purchased by the President of the United States

202,783.34


Defensive protection of the Frontiers

130,000.  


Indian Department

50,000.  


Quarter-Master’s Department

150,000.  


Contingencies of the War Department

30,000.  


Invalid Pensioners

  80,239.55



Dollars
1,457.936. 1


One Million, four hundred fifty-seven thousand, nine hundred thirty-six dollars, One Cent.

War Department, 10th. December 1793.
H. Knox, Secretary at War.

Treasury Department, Register’s Office, 14th. December, 1793.
I Certify the foregoing to be a true Copy of the Original on file, in this Office.
Joseph Nourse, Register.



Total Dollars
1,457,936. 1


Deduct Invalid pensioners
  80,239.  


Leaves Dollars
1,377,697. 1



